DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Elissa Kingsland  on July 15, 2022.

The application has been amended as follow:
Claim 1 has been amended as follows:
A method of manufacturing a three-dimensional structure, comprising:
scanning a beam to melt a plurality of layers of powder to form a compressible, bioabsorbable adjunct having an elongate body with a tissue-contacting surface, a cartridge-contacting surface that is opposite the tissue-contacting surface, and a plurality of interconnected struts that extend between the tissue-contacting and cartridge-contacting surfaces,
wherein the plurality of interconnected struts form repeating units with each unit being formed of a first strut and a second strut interconnected at a node, wherein the first and second struts each have a first portion and a second portion with the first portion proximate the node,
wherein each first portion is configured to bend while the adjunct is under a first stress to cause the adjunct to compress from a pre-compressed state to a first compressed state, and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under a second stress that is greater than the first stress to cause the adjunct to move from the first compressed state to a second compressed state, and
wherein the compressible, bioabsorbable adjunct can be stapled to tissue.
Claim 27 has been amended as follows:
27.      A method of manufacturing a three-dimensional structure, comprising:
scanning a beam to melt a plurality of layers of powder to form a compressible, bioabsorbable adjunct that can be releasably retained on a stapling cartridge body 
a first longitudinal portion having a first plurality of struts interconnected at nodes to form a first plurality of truss structures, 
a second longitudinal portion having a second plurality of struts interconnected at nodes to form a second plurality of truss structures, and
a longitudinal channel extending between the first longitudinal portion and the second longitudinal portion; and 
wherein the first and second longitudinal portions are configured to be positioned on opposite sides of a slot defined within the stapling cartridge body with the longitudinal channel extending along the slot, the slot being configured to receive a cutting element.

Allowable Subject Matter
	Claims 1-7, 11, 13 and 23-34 allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
 1) As to Claim 1, the following is allowable in regard to a plurality of interconnected struts that extend between a tissue-contacting and cartridge-contacting surface “... wherein each first portion is configured to bend while the adjunct is under a first stress to cause the adjunct to compress from a pre-compressed state to a first compressed state, and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under a second stress that is greater than the first stress to cause the adjunct to move from the first compressed state to a second compressed state and wherein the compressible, bioabsorbable adjunct can be stapled to tissue. “ 
2) As to Claim 23, the prior art does not alone or in combination teach or suggest an adjunct having “a plurality of resilient struts that are connected at joints…wherein the plurality of resilient struts are formed of the first powder and joints are formed of the second powder,”.
3) As to Claim 27, the prior art does not alone or in combination teach or suggest “scanning a beam to melt a plurality of layers of powder to form a compressible, bioabsorbable adjunct that can be releasably retained on a stapling cartridge body allowing a plurality of staples disposed within the stapling cartridge body to pass therethrough such that the adjunct can be released from the stapling cartridge body and attached to tissue by the plurality of staples.”.
 
	The following is an examiner’s statement of reasons for allowance: 
	As to independent Claim 1, the closest prior art – Hundley (US 2014/0252674) teaches a three-dimensional lattice architecture with a plurality of angled struts  and providing a plurality of internal degrees of freedom towards a first or second surface of the lattice architecture. However, unlike the instant case, Hundley provides a thickness hierarchy such that there is a unique unit cell parameter from two neighboring lattice structure with nodes or ends from one lattice structure to another such that these lattice structures do not contact each other. This leads to internal degrees of freedom at those points (paragraph [0048]). This results in an initial buckling response until the structure is compressed by a sufficient amount (paragraph [0036]).
	In contrast, the instant case is comprises a method of forming a compressible bioabsorbable adjunct with a plurality of interconnected struts  wherein a first and second strut each have a first and second portion  configured to bend while the adjunct is under a first stress and a second portion configured to contact and adjacent second portion while under a second stress that is greater than the first stress causing the adjunct to move from a first compressed state  to a second compressed state. Thus there are discrete bend zones and moreover, this compressible, bioabsorbable adjunct can be stapled to tissue.
	Stamp (US 2018/0361510) was also considered as it was utilized as a medical tissue implant, however while it discloses that there are various flexible constructs  that are combinations of low flexibility zones and compressive stiffness such that the construct does not transmit compressive loads to tissue , there are not interconnected struts comprising bend zones which bend when the adjunct is compressed at first and second compressed states – See the structural comparisons between Hundley, Stamp and the instant invention below:

    PNG
    media_image1.png
    493
    739
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    1056
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    407
    642
    media_image3.png
    Greyscale
		

2) The prior art does not alone or in combination teach or suggest an adjunct having “a plurality of resilient struts that are connected at joints…wherein the plurality of resilient struts are formed of the first powder and joints are formed of the second powder,” as recited in Claim 23. 
Examiner was unable to discover any other prior art that would teach or suggest this limitation of resilient struts formed of a first powder and joints formed of a second powder, including the disclosed prior art references of Stamp and Schmid (US 2013/0075449). While both Stamp and Schmid disclose that additional material different from the first material may be deposited with or within the first material, there is no teaching that these are located separately in struts and joints of the interconnected repeating units (Stamp, paragraph [0062], Schmid paragraph [0558]).
Ek (US 2015/0250475), teaches an implant assembly that in some embodiments include struts formed via Selective Laser Powder Procession (SLPP) and does disclose that this process may include “… various types of powder with different types of material (plastic, metal, ceramic) and different powder composition (e.g. single component powder grains, composite powder grains, mixture of powder grains)” (paragraph [0035]), however, Ek is silent as to forming different, discrete portion of the struts with different materials. 
3) Schmid was the closest prior art as to the implantable cartridge body of Claim 27.  However, the implantable cartridge body is not releasably retained to a staple cartridge, but rather it is the staple cartridge.  Therefore, the claim as amended which recites that the bioabsorbable adjunct that can be releasably retained on a stapling cartridge body to allow a plurality of staples disposed within the stapling cartridge body...and attached to tissue by the plurality of staples is allowable. Examiner was unable to discover prior art that required that the plurality of stapes are disposed with the stapling cartridge body  and separate from the adjunct, which must pass through the adjunct to release it and to attach the adjunct to the tissue.  See figures below:

			
    PNG
    media_image4.png
    592
    645
    media_image4.png
    Greyscale
.


    PNG
    media_image5.png
    273
    700
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    263
    718
    media_image6.png
    Greyscale


	Other prior art references considered included Scheib (US 9,211,120), Baxter (US 2015/0136831), Walker (US 2011/0276125) and Aldridge (US 2012/0241491) but none of these references had the unique combination of compressible bioabsorbable bend zones, with resilient struts formed of a first powder and joints formed of a second powder and whereby the bioabsorbable adjunct is releasably retained on a stapling cartridge body and attached to a tissue body by a plurality of staples. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712